Citation Nr: 1302544	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for anemia, to include as secondary to service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967 and from July 1976 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Previously, the Board remanded the case in September 2011 for further evidentiary development.  Pursuant to the Board's September 2011 remand, the Veteran was provided a new VA examination in October 2011.

In regard to his claim for entitlement to service connection for anemia, the VA examiner noted that the Veteran had pernicious anemia wherein the body destroyed the cells in the stomach that helped the body absorbing Vitamin B12.  Further, the examiner noted that the Veteran had had surgery to remove part of the stomach or the last of the small intestine, called ileum, and that he had problems with the way his body digested food, such as sprue (also called celiac disease), Crohn's disease, bacteria growth in the small intestine, or a parasite.  Therefore, the examiner indicated that GERD would not be the cause of the Veteran's body's inability to absorb Vitamin B-12.  However, the examiner failed to address whether the Veteran's pernicious anemia, or his inability to absorb Vitamin B-12, is aggravated beyond its natural progression by his service-connected GERD.  Because the question of aggravation has not been addressed, the examination is not in compliance with the Board's October 2011 remand.  To that effect, the Board's October 2011 remand directives specifically requested that the VA examination to provide an opinion as to whether it is at least as likely as not that the Veteran's anemia was aggravated by service-connected GERD.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must again be remanded for a supplemental VA medical opinion.

In regard to the claim for entitlement to service connection for erectile dysfunction, the examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of his hypertension because the Veteran had hypertension and used several anti-hypertensives over the years without a problems until recent years.  In a June 2012 addendum, the examiner added that it was less likely as not that hypertension/medications aggravated the Veteran's erectile dysfunction.  In reaching this conclusion, the examiner noted that while it is possible that medication used for hypertension can cause erectile dysfunction, initially when on the medication, the Veteran apparently did not have a problem with erectile dysfunction.  The examiner observed that the Veteran's medical records did not reflect any complaints of erectile dysfunction until June 2007, which coincided with the Veteran's given history that his representative advised him to file a claim for erectile dysfunction as a complication of his service-connected hypertension about four years previously.

In short, the examiner rendered a negative opinion on aggravation relying primarily on the fact that the record did not show complaints of erectile dysfunction until after the Veteran was encouraged by his representative to file a claim.  The Board points out that the examiner neglected to consider the Veteran's own statements concerning the history of erectile dysfunction.  On the February 2007 VA examination, the Veteran reported that the onset of his erectile dysfunction was in 2002 and that he gradually started noticing that he was not sexually active as he used to be.  The examiner did not provide the necessary underlying medical explanation as to why the Veteran's erectile dysfunction is not aggravated beyond its natural progression by his service-connected hypertension.  Given the deficiencies in the October 2011 examination report, the examination is inadequate.  As the October 2011 VA opinion is inadequate, the opinion did not comply with the Board's September 2011 remand.  Thus, the Board must, regrettably, remand this case again for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by the appropriate physician other than the October 2011 VA examiner to determine the nature and etiology of his anemia and erectile dysfunction.  

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has anemia, proximately due to or aggravated by a service connected disability, to include GERD.

The examiner is also requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran has erectile dysfunction, proximately due to or chronically aggravated by a service connected disability to include hypertension.

The claims folder should be reviewed in conjunction with such examinations.  The VA examiner must consider the lay statements of record regarding the history of the claimed conditions.  The VA examiner is requested to provide a thorough and clear rationale for any opinion provided.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for anemia, to include as secondary to a service connected disability to include GERD, and entitlement to service connection for erectile dysfunction, to include as secondary to a service connected disability to include hypertension.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


